USCA4 Appeal: 22-1213      Doc: 11         Filed: 08/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1213


        WILLIAM H. WYTTENBACH, M.D.,

                            Plaintiff - Appellant,

                     v.

        N.C. GOVERNOR ROY A. COOPER, III,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:21-cv-00704-CCE-JLW)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        William H. Wyttenbach, Appellant Pro Se. Orlando Luis Rodriguez, Assistant Attorney
        General, Stephanie A. Brennan, NORTH CAROLINA DEPARTMENT OF JUSTICE,
        Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1213      Doc: 11         Filed: 08/22/2022     Pg: 2 of 2




        PER CURIAM:

               William H. Wyttenbach, M.D., appeals the district court’s order granting the North

        Carolina Governor’s motion to dismiss Wyttenbach’s complaint asserting Wyttenbach’s

        constitutional rights were being violated by various requirements imposed during the

        COVID-19 pandemic.       We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. See Wyttenbach v. Cooper, No. 1:21-cv-

        00704-CCE-JLW (M.D.N.C. Feb. 24, 2022). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2